In an action to recover damages for personal injuries, etc., the defendants Manhasset Homes Corp. and Mered Properties, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Flug, J.), dated August 11, 2004, as, in effect, upon renewal, denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly denied, upon renewal, the appellants’ motion for summary judgment since they failed to make a prima facie showing that they did not create the allegedly defective condition through an affirmative act of negligence or through a special use of the sidewalk near where the accident occurred (see Moscato v City of New York, 16 AD3d 470 [2005]; Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
*715The appellants’ remaining contentions have been rendered academic in light of our determination. Adams, J.P., Luciano, Mastro and Skelos, JJ., concur.